United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 1, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-51103
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

FRANCISCO QUEVADO-HERNANDEZ,

                                    Defendant-Appellant.


                         c/w No. 05-51106
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

FRANCISCO QUEVADO-HERNANDEZ, also known as Francisco
Quevedo-Hernandez, also known as Francisco Hernandez, also
known as Jorge Alberto Hernandez,

                                    Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                        USDC No. 1:05-CR-74
                     USDC No. 1:96-CR-153-ALL
                       --------------------

Before REAVLEY, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-51103 c/w
                              No. 05-51106
                                   -2-

     Francisco Quevado-Hernandez appeals his conviction and

sentence for reentry of a deported alien, in violation of 8

U.S.C. § 1326.   He also appeals an order revoking a term of

supervised release that was imposed in connection with a prior

conviction and imposing a term of imprisonment.    Quevado argues

that his sentence of 120 months of imprisonment for his illegal

reentry offense, which included an upward departure, was

unreasonable as measured by 18 U.S.C. § 3553(a).    He also argues

that the sentencing provisions of 8 U.S.C. § 1326(b) are

unconstitutional under Apprendi v. New Jersey, 530 U.S. 466

(2000).

     The district court considered Quevado’s history, which is a

valid consideration under 18 U.S.C. § 3553(a).     See 18 U.S.C.

§ 3553(a)(1). Quevado’s use of multiple names and birth dates,

coupled with his criminal history, indicated a general disrespect

for the law.   His criminal history indicated that a lesser

sentence would not have a deterrent effect.    These are also valid

considerations under 18 U.S.C. § 3553(a).     See 18 U.S.C.

§ 3553(a)(2)(A) and (B).    Quevado’s sentence is appropriate under

the Guidelines and is not unreasonable as measured by 18 U.S.C. §

3553(a).   Quevado’s arguments thus do not provide a basis for

reversal. Quevado’s constitutional challenge to 8 U.S.C. §

1326(b) is foreclosed by Almendarez-Torres v. United States, 523

U.S. 224, 235 (1998).   Although Quevado contends that

Almendarez-Torres was incorrectly decided and that a majority of
                         No. 05-51103 c/w
                            No. 05-51106
                                 -3-

the Supreme Court would overrule Almendarez-Torres in light of

Apprendi, we have repeatedly rejected such arguments on the basis

that Almendarez-Torres remains binding.     See United States v.

Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, 126 S.

Ct. 298 (2005).   Quevado properly concedes that his argument is

foreclosed in light of Almendarez-Torres and circuit precedent,

but he raises it here to preserve it for further review.

     Accordingly, the judgment of conviction is AFFIRMED.    As

Quevado offers no specific argument challenging the sentence

imposed upon revocation, the order revoking Quevado’s supervised

release and imposing a term of imprisonment is also AFFIRMED.